— Determination unanimously annulled, with costs, and petition granted. Memorandum: This is an article 78 proceeding brought with respect to petitioner’s discharge following a so-called hearing based upon charges contained in respondents’ letter to petitioner dated April 10, 1973. The transcript of the hearing consists of one and one-half pages without any sworn testimony. Respondents did not file *723an opposing brief. We find no substantial evidence to sustain respondents’ charges in this record. (Review of determination discharging petitioner, transferred by order of Niagara Special Term.) Present — Moule, J. P., Cardamone, Simons, Mahoney and Witmer, JJ.